DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on 26 January 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1 and 11 has been acknowledged and entered.  
In view of the amendment to claim(s) 1 and 11, the rejections of claims 1-20 under 35 U.S.C. §102 and 35 U.S.C. §103 are withdrawn.
In light of the amended claims, new grounds for rejection under 35 U.S.C. §103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 6 and 7 of the Response to Non-Final Office Action dated 27 October 2021, which was received on 26 January 2022 (hereinafter Response and Office Action, respectively), have been fully considered. Applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1-20 under 35 U.S.C. §102/ 35 U.S.C. §103 are withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of previously cited references and newly cited reference Piersol (U.S. Pat. App. Pub. No. 2019/0156818, hereinafter Piersol).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. App. Pub. No. 2018/0173494, hereinafter Choi) in view of Piersol.

Regarding claim 1, Choi discloses a method for processing speech in a speech recognition system, the method comprising (“a method of performing speech recognition by a speech recognition apparatus”; Choi, ¶¶ [0064]): detecting a user event indicative of a user intention to interact with a speech recognition device (“the speech recognition apparatus 100 may detect presence or absence of utterance by Voice Activation Detection (VAD) or End Point Detection (EPD) {detecting a user event...}” where “the speech recognition apparatus 100 may determine that a sentence starts when utterance starts and may start storing the input audio signal.” As the sentence is understood by the system to possibly be part of a command from the user, the beginning of the sentence is indicative of a user intention to interact with a speech recognition device.; Choi, ¶¶ [0075]-[0076]); in response to detecting the user event, enabling an active mode of the speech recognition device to record speech data (the system “start[s] storing the input audio signal” in response to the detection of the utterance. Where storing the input audio signal {...to record speech data} by the speech recognition apparatus 100 {of the speech recognition device} indicates and increase in activity {enabling an active mode}; Choi, ¶¶ [0076]) based on an audio signal captured at the speech recognition device irrespective of whether the speech data comprises a signature word (“the speech recognition apparatus 100 may detect presence or absence of utterance {based on an audio signal...} by Voice Activation Detection (VAD),” where voice activity detection does not rely on the content of the speech {thus, irrespective of whether the speech data comprises a signature word}, and where the speech recognition apparatus can include a “receiver 1110 [which] may directly receive an audio signal by converting external sound into electrical acoustic data by a microphone {the audio signal is captured at the speech recognition device}”; Choi, ¶¶ [0075], [0210]); and while the active mode is enabled: generating a recording of the speech data (“the speech recognition apparatus 100 may receive and store an audio signal in a predetermined time length unit,” where the audio signal is received by the apparatus 100 and, thus, active mode is enabled.; Choi, ¶¶ [0077]); detecting the signature word in a portion of the speech data other than a beginning portion of the speech data (In one example, the apparatus 100 detects the word weather as the activation word {detecting the signature word…} in the sentence “What is the weather like today?” where weather is not at the beginning of the utterance in the audio data {in a portion of the speech data other than a beginning portion of the speech data.; Choi, ¶¶ [0084]). However, Choi fails to expressly recite in response to detecting the signature word, recognizing a user-uttered phrase by processing the recording of the speech data.
Piersol teaches systems and methods to “capture speech,” such as commands, “that precedes and/or follows a wakeword.” (Piersol, ¶ [0020]). Regarding claim 1, Piersol teaches detecting a user event indicative of a user intention to interact with a speech recognition device… (“Using audio data detected by the device 110, either with or without using beamforming techniques, the device 110 may use various techniques to determine whether the audio input includes speech. Some embodiments may apply voice activity detection (VAD) techniques,” where the presence of speech indicates a possible user interaction with the device (as indicated by the incorporation of any utterance before or after the wakeword}.; Piersol, ¶¶ [0023], [0069]); and while the active mode is enabled: generating a recording of the speech data (“As the audio is received {…while the active mode is enabled…}, the device 110 buffers (154) audio data corresponding to the audio in one or more memory buffers of the device {generating a recording of the speech data}.”; Piersol, ¶¶ [0021]); detecting the signature word in a portion of the speech data other than a beginning portion of the speech data (“As the device 110 detects audio it may process the audio (either before or after the audio is stored in the buffer) to determine if the audio includes a wakeword {detecting a signature word…},” where “the wakeword” may be “at the middle, or at the end of a command, “; Piersol, ¶¶ [0023]); and in response to detecting the signature word, recognizing a user-uttered phrase by processing the recording of the speech data (Once a “wakeword” is detected “in the received audio {in response to detecting the signature word},” “The device may then send (164) audio data of the utterance (which may be Piersol, ¶¶ [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for AI speech recognition of Choi to incorporate the teachings of Piersol to include in response to detecting the signature word, recognizing a user-uttered phrase by processing the recording of the speech data. The systems and methods of Piersol allow speech recognition systems to properly “handle commands that are not preceded by a wakeword,” thus allowing for phrasing of commands which are more “natural for a user.” (Piersol, ¶ [0019]). 

Regarding claim 2, Choi discloses wherein generating the recording is performed at the speech recognition device (“The speech recognition apparatus 100-1 may receive an audio signal including a speech signal uttered by a user 10 and perform speech recognition on the speech signal,” thus, the recording is performed at the speech recognition apparatus 100 {the speech recognition device}; Choi, ¶¶ [0038]). 

Regarding claim 3, Choi discloses wherein processing the recording of the speech data is performed at a server remote from the speech recognition device (“The server 120 may perform speech recognition based on the signal received from the speech recognition apparatus 100”; Choi, ¶¶ [0044]). 

Regarding claim 4, Choi discloses wherein detecting the signature word is performed based on an acoustic model (“The speech recognition apparatus 100 may extract a frequency characteristic of the speech signal from the input audio signal and perform speech recognition using an acoustic model “; Choi, ¶¶ [0161]).

Regarding claim 9, Choi discloses wherein detecting the user event comprises detecting a user activity suggestive of a user movement in closer proximity to the speech recognition device (“The speech recognition apparatus 100 may include one or more sensors and may sense various information for determining the situation in which the speech recognition apparatus 100 operates. For example, the sensor included in the speech recognition apparatus 100 may sense a location of the speech recognition apparatus 100, information related to a movement of the speech recognition apparatus 100, information capable of identifying a user who is using the speech recognition apparatus 100, and surrounding environment information of the speech recognition apparatus 100 {the user event comprising detecting user activity}” where “the speech recognition apparatus 100 may determine at least one activation word based on a movement of the user of the speech recognition apparatus 100... [such as] depending on whether the user of the speech recognition apparatus 100 stops moving, is walking, or is running.”; Choi, ¶¶ [0140], [0124]).

Regarding claim 10, Choi discloses wherein detecting the user activity comprises sensing the user movement with a device selected from one or more of a motion detector device, an infrared recognition device, an ultraviolet-based detection device, and an image capturing device (“speech recognition apparatus 100 may include one or more sensors and may sense various information for determining the situation in which the speech recognition apparatus 100 operates” including “at least one of an illuminance sensor, a biosensor, a tilt sensor, a position sensor {detects motion of the device}, a proximity sensor {detects motion of objects around the device}, a geomagnetic sensor, a gyroscope sensor, a temperature/humidity sensor, an infrared ray sensor {infrared recognition device}, and a speed/acceleration sensor, or a combination thereof.” Further, the “speech recognition apparatus 100-1 may be... a digital camera,” thus an image capturing device.; Choi, ¶¶ [0140]-[0141], [0038]).

Regarding claim 11, Choi discloses A system for processing speech in a speech recognition system, the system comprising (The speech recognition apparatus 100; Choi, ¶¶ [0172]): a sensor configured to (“speech recognition apparatus 100 may include one or more sensors and may sense various information for determining the situation in which the speech recognition apparatus 100 operates”; Choi, ¶¶ [0140]) detect a user event indicative of a user intention to interact with a speech recognition device (“the speech recognition apparatus 100 may detect presence or absence of utterance by Voice Activation Detection (VAD) or End Point Detection (EPD) {detecting a user event...}” where “the speech recognition apparatus 100 may determine that a sentence starts when utterance starts and may start storing the input audio signal.” As the sentence is understood by the system to possibly be part of a command from the user, the beginning of the sentence is indicative of a user intention to interact with a speech recognition device.; Choi, ¶¶ [0075]-[0076]); ; a memory (“speech recognition apparatus 100 may further include at least one of a memory 1140”; Choi, ¶¶ [0208]); and control circuitry communicatively coupled to the memory and the sensor and configured to (“The processor 1120 according to an embodiment may be implemented with hardware and/or software components that perform particular functions” and “functions performed by the processor 1120 may be implemented by at least one microprocessor, or by circuit components for related functions”; Choi, ¶¶ [0220]-[0221]): in response to detecting the user event, enable an active mode of the speech recognition device to record speech data (the system “start[s] storing the input audio signal” in response to the detection of the utterance. Where storing the input audio signal {...to record speech data} by the speech recognition apparatus 100 {of the speech recognition device} indicates and increase in activity {enabling an active mode}; Choi, ¶¶ [0076]) based on an audio signal captured at the speech recognition device irrespective of whether the speech data comprises a signature word (“the speech recognition apparatus 100 may detect presence or absence of utterance {based on an audio signal...} by Voice Activation Choi, ¶¶ [0075], [0210]); and while the active mode is enabled: generate a recording of the speech data (“the speech recognition apparatus 100 may receive and store an audio signal in a predetermined time length unit,” where the audio signal is received by the apparatus 100 and, thus, active mode is enabled.; Choi, ¶¶ [0077]); detect the signature word in a portion of the speech data other than a beginning portion of the speech data (In one example, the apparatus 100 detects the word weather as the activation word {detecting the signature word…} in the sentence “What is the weather like today?” where weather is not at the beginning of the utterance in the audio data {in a portion of the speech data other than a beginning portion of the speech data.; Choi, ¶¶ [0084]). However, Choi fails to expressly recite in response to detecting the signature word, recognizing a user-uttered phrase by processing the recording of the speech data.
The relevance of Piersol is disclosed above with relation to claim 1. Regarding claim 11, Piersol teaches detect a user event indicative of a user intention to interact with a speech recognition device… (“Using audio data detected by the device 110, either with or without using beamforming techniques, the device 110 may use various techniques to determine whether the audio input includes speech. Some embodiments may apply voice activity detection (VAD) techniques,” where the presence of speech indicates a possible user interaction with the device (as indicated by the incorporation of any utterance before or after the wakeword}.; Piersol, ¶¶ [0023], [0069]); and while the active mode is enabled: generate a recording of the speech data (“As the audio is received {…while the active mode is enabled…}, the device 110 buffers (154) audio data corresponding to the audio in one or more memory buffers of the device {generating a recording of the speech data}.”; Piersol, ¶¶ [0021]); detect the signature word in a portion of the speech data other than a beginning portion of the speech data (“As the device 110 detects audio it may process the audio (either before or after the audio is stored in the buffer) to determine if the audio includes a wakeword {detecting a signature word…},” where “the wakeword” may be “at the middle, or at the end of a command, “; Piersol, ¶¶ [0023]); and in response to detecting the signature word, recognize a user-uttered phrase by processing the recording of the speech data (Once a “wakeword” is detected “in the received audio {in response to detecting the signature word},” “The device may then send (164) audio data of the utterance (which may be referred to as utterance audio data) {recognizing a user-uttered phrase} to a server for processing {...by processing the recording of the speech data},” where the audio data can consist of audio before and/or after the wakeword.; Piersol, ¶¶ [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for AI speech recognition of Choi to incorporate the teachings of Piersol to include in response to detecting the signature word, recognizing a user-uttered phrase by processing the recording of the speech data. The systems and methods of Piersol allow speech recognition systems to properly “handle commands that are not preceded by a wakeword,” thus allowing for phrasing of commands which are more “natural for a user.” (Piersol, ¶ [0019]). 

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 11 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 19 is incorporated. Claim 20 is substantially the same as claim 10 and is therefore rejected under the same rationale as above.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Piersol as applied to claims 4 and 14 above, and further in view of Chen (U.S. Pat. App. Pub. No. 2019/0221206, hereinafter Chen).

Regarding claim 5, the rejection of claim 4 is incorporated. Choi and Piersol disclose all of the elements of the current invention as stated above. However, Choi fail(s) to expressly disclose wherein the acoustic model is selected from one of a hidden Markov model (HMM), a long short-term memory (LSTM) model, and a bidirectional LSTM.
 The relevance of Piersol is disclosed above with relation to claim 1. Regarding claim 5, Piersol further teaches wherein the acoustic model is selected from one of a hidden Markov model (HMM) (“Hidden Markov Model (HMM) or Gaussian Mixture Model (GMM) techniques may be applied to compare the audio input to one or more acoustic models in speech storage”; Piersol, ¶¶ [0069]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for AI speech recognition of Choi, as modified by the speech capture systems and methods of Piersol, to further incorporate the teachings of Piersol to include wherein the acoustic model is selected from one of a hidden Markov model (HMM). The systems and methods of Piersol allow speech recognition systems to properly “handle commands that are not preceded by a wakeword,” thus allowing for Piersol, ¶ [0019]). However, Choi and Piersol fail to expressly recite wherein the acoustic model is selected from …a long short-term memory (LSTM) model, and a bidirectional LSTM.
Chen teaches systems and methods for “a spoken keyword detection based utterance-level wake on intent system.” (Chen, ¶ [0017]). Regarding claim 5, Chen teaches wherein the acoustic model is selected from …a long short-term memory (LSTM) model, and a bidirectional LSTM (“The KALDI-based GENTLE tool was used with its own DNN acoustic model {the acoustic model is selected from...} to perform forced alignment... including: 1) Forced aligned MFCC LSTM; 2) Forced aligned phone sequence LSTM; and 3) manual keyword transcript based GLOVE LSTM {each of which is a LSTM model}”; Chen, ¶¶ [0050]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for AI speech recognition of Choi, as modified by the speech capture systems and methods of Piersol, to incorporate the teachings of Chen to include wherein the acoustic model is selected from one of a hidden Markov model (HMM), a long short-term memory (LSTM) model, and a bidirectional LSTM. “The fusion of the LSTM systems (phone+MFCC+manual GLOVE) further improves the intent detection performance with the bagging decision mechanism as compared with the individual feature input systems,” as recognized by Chen. (Chen, ¶ [0050]).

Regarding claim 15, the rejection of claim 4 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Piersol as applied to claim 1 and 11 above, and further in view of Peden (U.S. Pat. App. Pub. No./U.S. Pat. No. 8,380,504, hereinafter Peden).

Regarding claim 6, the rejection of claim 1 is incorporated. Choi and Piersol disclose all of the elements of the current invention as stated above. Piersol further discloses wherein detecting the signature word is based on heuristics… (“Parsing may be performed using heuristic grammar rules”; Piersol, ¶¶ [0047]). However, Choi and Piersol fail to expressly recite wherein detecting the signature word is based on heuristics of audio signatures of a demographic region.
Peden teaches “systems, methods, and computer-readable media for generating voice profiles for users based on information communicated during calls.” (Peden, Col. 3, lines 33-36). Regarding claim 6, Peden teaches wherein detecting the signature word is based on heuristics of audio signatures of a demographic region (“The sound components {of the audio signal} that are selected to be monitored may be based on sound components that are associated with particular voice characteristics, such as dialects {heuristics of audio signatures}... For example, the keyword “eh” may be monitored by the sound component monitoring device {heuristics of audio signatures}. Further, the detection of the keyword “eh” may help to indicate a caller is associated with Vancouver, Canada {of a demographic region}”; Peden, ¶¶ Col. 4, lines 15-24)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for AI speech recognition of Choi, as modified by the speech capture systems and methods of Piersol, to incorporate the teachings of Peden to include wherein detecting the signature word is based on heuristics of audio signatures of a demographic region. The systems and methods described in Peden can “prioritize words that are more common” based on dialect, thus “increasing the accuracy of voice recognition.” (Peden, Col. 5, lines 17-27).

Regarding claim 16, the rejection of claim 11 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Piersol as applied to claims 1 and 11 above, and further in view of Lesso (U.S. Pat. App. Pub. No. 2019/0228779, hereinafter Lesso).

Regarding claim 7, the rejection of claim 1 is incorporated. Choi and Piersol discloses all of the elements of the current invention as stated above. However, Choi and Piersol fail to expressly recite further comprising determining whether the speech data corresponds to human speech based on a spectral characteristic analysis of the audio signal captured at the speech recognition device.
Lesso teaches “methods and devices for analyzing speech signals.” (Lesso, ¶ [0001]). Regarding claim 7, Lesso teaches further comprising determining whether the speech data corresponds to human speech (discloses a “speaker identification system comprises: a voice activity detector for attempting to detect human speech in the received audio signal” where “the first biometric process 82 may act as a voice activity detector.”; Lesso, ¶¶ [0067], [0068], [0175]) based on a spectral characteristic analysis of the audio signal captured at the speech recognition device (the system “determine[s] that the received signal” contains “[human] speech...[by] analyzing a... spectrum of the speech… to determine that the spectrum is that of human speech rather than of a noise source, a mechanical sound, or the like.”; Lesso, ¶¶ [0177]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for AI speech recognition of Choi, as modified by the speech capture systems and methods of Piersol, to incorporate the teachings of Lesso to include further comprising determining whether the speech data corresponds to human speech based on a spectral characteristic analysis of the audio signal captured at the speech recognition device. The determination of a human user can allow a system to avoid unauthorized user or replay attacks, as recognized by Lesso. (Lesso, ¶ [0170]).

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Piersol, and Lesso as applied to claims 7 and 17 above, and further in view of Williams (U.S. Pat. App. Pub. No. 2018/0190296, hereinafter Williams).

Regarding claim 8, the rejection of claim 7 is incorporated. Choi, Piersol, and Lesso disclose all of the elements of the current invention as stated above. However, Choi, Piersol, and Lesso fail to expressly recite further comprising determining whether the speech data corresponds to human speech based on a comparison of the audio signal captured at the speech recognition device and a list of black-listed audio signals.
Williams teaches “systems and methods for analyzing digital recordings of the human voice in order to find characteristics unique to an individual.” (Williams, ¶ [0003]). Regarding claim 8, Williams teaches further comprising determining whether the speech data corresponds to human speech (The system can further include “attributes, voiceprint models and groups of validation or blacklist people to be used by biometric detection” which are used in identifying the speech data as coming from {determining whether the speech data corresponds to} a human speaker {human speech}; Williams, ¶¶ [0036]) based on a comparison of the audio signal captured at the speech recognition device and a list of black-listed audio signals (the customer voice is “passed through the biometrics engine” to create a voiceprint where “the voiceprint created from the customer voice is compared {comparison of the audio signal} against the previously stored fraudster voiceprints {the blacklisted audio signals}”; Williams, ¶¶ [0143]-[0145]).
Choi, as modified by the speech capture systems and methods of Piersol, and as modified by the methods and devices for analyzing speech signals of Lesso, to incorporate the teachings of Williams to include further comprising determining whether the speech data corresponds to human speech based on a comparison of the audio signal captured at the speech recognition device and a list of black-listed audio signals. The black-listed audio signals of Williams can help prevent fraud, as recognized by Williams. (Williams, ¶ [0142]).

Regarding claim 18, the rejection of claim 17 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White (U.S. Pat. App. Pub. No. 2019/0066670) systems and methods for context-based device arbitration including voice activity detection by one or more devices without speech recognition including transmission of a buffered speech signal and keyword-based device selection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657